        Case 2:19-cv-05218-JJT Document 1 Filed 09/18/19 Page 1 of 3



 1   Kevin C. Barrett, State Bar No. 020104
     Jennifer M. Bahling, State Bar No. 013260
 2   BARRETT & MATURA, P.C.
     8925 E. Pima Center Parkway, Suite 100
 3   Scottsdale, Arizona 85258
     Telephone: (602) 792-5705
 4   Facsimile: (602) 792-5711
     Email: kbarrett@barrettmatura.com
 5          jbahling@barrettmatura.com
 6   Attorneys for Defendant
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF ARIZONA
 9
     5205 Lincoln, LLC, an Arizona limited            Case No.
10   liability company,
11                        Plaintiff,                     NOTICE OF REMOVAL
12          v.
13   Owners Insurance Company,
     a foreign insurer,
14
15                        Defendant.
16
17          Defendant Owners Insurance Company, by and through counsel undersigned,
18   submits this Notice of Removal pursuant to 28 U.S.C. § 1446(a) and provides the following
19   grounds for removal.
20          1.     This matter was commenced in the Superior Court of the State of Arizona in
21   and for the County of Maricopa on August 20, 2019 with the filing of a Complaint and
22   Certificate of Compulsory Arbitration.
23          2.     The Affidavit of Service, Complaint and Certificate of Compulsory
24   Arbitration constitute all process and proceedings filed and served on Defendant in the case,
25   copies of which are attached hereto at Exhibit A.
26
27
28
         Case 2:19-cv-05218-JJT Document 1 Filed 09/18/19 Page 2 of 3



 1
            3.     Defendant Owners Insurance Company is an insurance company,
 2
     incorporated in the state of Ohio with its principal place of business and citizenship in the
 3
     state of Michigan.
 4
            4.     Plaintiff 5205 Lincoln, LLC is an Arizona limited liability company doing
 5
     business in Arizona, with its principal place of business and citizenship in the state of
 6
     Arizona.
 7
            5.     This action is one over which the United States District Courts have
 8
     jurisdiction pursuant to 28 USC § 1332, by reason of the diversity of the citizenship of the
 9
     parties.
10
            6.     Defendant has not pled, answered, or otherwise appeared in this action.
11
            7.     Defendant has filed this Notice within 30 days after receipt of the initial
12
     pleading setting forth the claim for relief upon which the action is based, and within one
13
     year after the commencement of the action. Removal is therefore timely pursuant to 28
14
     U.S.C. § 1446(b).
15
            8.     The amount in controversy exceeds the requisite $75,000.
16
            9.     A copy of this Notice is being filed with the Clerk of the Superior Court of
17
     the State of Arizona in and for the County of Maricopa.
18
            WHEREFORE, Defendant Owners Insurance Company respectfully requests that
19
     this action be removed from the Superior Court of Arizona in and for the County of
20
     Maricopa to the United States District Court for the District of Arizona, and that further
21
     proceedings in the Superior Court of Arizona regarding the action be stayed pursuant to 28
22
     U.S.C. § 1446.
23
            DATED this 18th day of September 2019.
24                                               BARRETT & MATURA, P.C.
25                                                       By /s/ Jennifer M. Bahling
                                                         Kevin C. Barrett
26                                                       Jennifer M. Bahling
                                                         8925 E. Pima Center Pkwy., Suite 100
27                                                       Scottsdale, AZ 85258
                                                         Attorneys for Defendant Owners
28                                                       Insurance Company
                                                   2
        Case 2:19-cv-05218-JJT Document 1 Filed 09/18/19 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on September 18, 2019, I electronically transmitted the
     foregoing document to the Clerk’s Office using the CM/ECF system for filing and
 3   transmittal of Notice of Electronic filing to the following CM/ECF registrants:
 4   Barry A. Willits
     Nelson A.F. Mixon
 5   Holden Willits, PLC
     Two North Central Ave., Suite 1760
 6   Phoenix, AZ 85004
     bwillits@holdenwillits.com
 7   nmixon@holdenwillits.com
     Attorneys for Plaintiffs
 8
 9   /s/ Susan Saville
     Susan Saville
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
